Citation Nr: 0812178	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  95-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for residuals of injuries of the 
right (major) third and fifth fingers, from January 13, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.  

This appeal was most recently before the Board of Veterans' 
Appeals (Board) in August 2005, at which this claim was 
remanded so that additional development of the evidence could 
be conducted.  

As noted in the INTRODUCTION of the Board's August 2005 
remand the case initially arose on appeal from a July 1994 
rating decision of the Cleveland, Ohio Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  In 
that decision, the RO denied service connection for a 
bilateral hand disability.  In a February 1995 decision, the 
RO determined that the earlier rating decision was clearly 
and unmistakably erroneous insofar as it denied entitlement 
to service connection for traumatic arthritis of the right 
fifth finger, and established entitlement to service 
connection for that disability effective January 13, 1994.  

In an April 1996 rating decision, the RO determined that 
service connection was warranted for residuals of a chip 
fracture of the right third finger effective October 6, 1995, 
concluding that the prior denial of service connection for 
this benefit was erroneous.  A November 1996 rating decision 
found that clear and unmistakable error had occurred in not 
assigning an effective date of January 13, 1994, for the 
service connection grant of residuals of a chip fracture of 
the right third finger.  

In August 2005, the Board denied entitlement to service 
connection for disability of the hands, other than that 
involving the right third and fifth fingers.  Hence, this 
instant claim essentially arises from the initial rating 
assigned for the right third and fifth finger disorders, 
effective since January 13, 1994.  These disorders are 
currently assigned a combined single 10 percent rating.

The Board remanded this matter further development in July 
2004, and again in, as noted above, August 2005.  The RO has 
returned the case to the Board for adjudication.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  As such, the Board has styled the issue as 
indicated on the title page.


FINDING OF FACT

From January 13, 1994, the veteran's service-connected right 
third and fifth finger disability has not been manifested by 
either a compensable limitation of motion in either affected 
finger or by unfavorable ankylosis of both fingers.  


CONCLUSION OF LAW

From January 13, 1994, the criteria for a rating in excess of 
10 percent for the veteran's residuals of injuries of the 
right (major) third and fifth fingers have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5223 (2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5216-5230 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As noted, this matter was remanded most recently by the Board 
in August 2005 so that additional development of the evidence 
could be conducted by the RO.  Another remand preceded the 
Board's August 2005 action.  All of the pertinent actions 
sought by the Board in its August 2005 remand, concerning the 
rating question at issue, have been completed in full as 
directed and neither the veteran nor his representative 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  Concerning 
what essentially continues to be an initial higher rating 
claim now before the Board, the February 1995 statement of 
the case and May 2005 supplemental statement of the case 
informed the veteran of the specific rating criteria which 
would provide a basis for a higher rating.  VA has fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  

The Board is aware of the recent court case Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, as Vazquez-Flores 
concerned an increased rating claim, the requirements 
enunciated therein are not applicable to this case as it 
concerns an appeal from an initial rating.  In any case, in 
July 2004 the claimant was notified of the need to submit all 
pertinent evidence in his possession.  The claim was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case.  Here, the veteran has actual 
knowledge of the pertinent rating criteria, he has been 
provided an opportunity to respond to VA notices, and the 
claim has been readjudicated.  Any suggestion that the 
appellant was prejudiced has been clearly and convincingly 
rebutted by the notice provided to the appellant in the above 
referenced documents as well as others of record.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was notified of the type 
of information and evidence was needed to substantiate his 
claim for an increased rating, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, the veteran was repeatedly 
informed of the need to submit evidence which would show 
entitlement to an increased evaluation.  Moreover, given the 
fact that any evidence the appellant would submit after any 
remand would not result in an earlier effective date, 38 
C.F.R. § 3.400(o)(2) (2007), any failure to provide notice 
addressing how effective dates are assigned was harmless.  
Indeed, given the decision below, and the absence of any 
appeal to any effective date assigned, any notice error was 
not prejudicial.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.

The report of a December 1994 X-ray report shows that 
bilateral hand examination showed no bony abnormality.  

A VA progress note dated in February 1995 records complaints 
of bilateral hand pain and loss of grip strength.  
Examination showed no swelling, a full range of motion, and 
no tenderness.  Subjective pain and weakness of the hands was 
diagnosed.  

The report of a January 1996 VA hand, thumb, and finger 
examination shows that the veteran was right handed.  He 
complained of pain and stiffness in the joints of his hands.  
He also complained of periodic swelling and of a weak grip.  
The veteran also complained of a deformity of his right fifth 
finger.  Examination of the right fifth finger showed a 
flexion deformity of the proximal interphalangeal joint.  No 
swelling, tenderness, or pain was demonstrated on movement.  
One anatomical defect was noted, the flexion deformity of the 
right fifth finger proximal interphalangeal joint.  No 
functional defect was present.  The veteran could touch his 
thumb to the tips of all the fingers of his right hand and 
could approximate the tips of the fingers to the median 
transverse fold of the palm of his right hand.  Grasping 
strength was described as fair.  The diagnosis was residual 
injury to the right fifth finger, with deformity of the 
finger at the proximal interphalangeal joint; and arthritis 
of the metacarpal phalangeal joint.  A X-ray report shows 
early minimal arthritis in the fifth metacarpal phalangeal 
joint and the interphalangeal joint.  

The veteran was afforded a VA hand, thumb, and fingers 
examination in April 2001.  The veteran complained of 
problems associated with decreased hand strength and 
decreased dexterity, worse in his right hand.  On 
examination, the right hand showed, in pertinent part, 
stiffness in the proximal interphalangeal joint of the fifth 
finger.  He was able to move the pulps to palms except with 
the index finger.  Otherwise, normal motion in all pertinent 
right hand finger joints was shown.  Diminished right hand 
strength and dexterity difficulties of the right hand were 
reported.  The supplied diagnosis was bilateral residual hand 
injuries, with arthritis.  X-ray findings associated with the 
examination showed mild degenerative changes in the fifth 
metacarpal phalangeal point with some deformity of the fifth 
metacarpal bone.

The report of a VA hand, thumb, and fingers examination dated 
in June 2001 shows that the veteran complained of aching, 
pain, and stiffness in his hands.  On examination, the right 
hand showed some tenderness and soreness, and a bit of 
deformity over the distal interphalangeal joint of the fifth 
finger.  A lack of 10 degrees of extension at the distal 
interphalangeal joint of the right fifth finger was 
demonstrated.  Grip and grasp were described as good.  With 
the exception of the right fifth finger, normal full range of 
motion of the fingers of the right hand was noted.  The 
diagnosis was residual injury to the hands with arthritis.  

The veteran was afforded a VA examination in order to 
evaluate his service-connected right hand (fingers) disorder 
in January 2007.  Review of the examination report includes 
diagnoses of right fifth finger residual injury with mallet 
deformity, and residual injury of the right third finger.  
The veteran complained of aching, pain, and tenderness, and 
of being bothered by repetitive use.  The veteran indicated 
he could perform normal daily activity.  Examination of the 
right hand showed, other than a residual mallet of the distal 
interphalangeal joint to the fifth finger, no other swelling 
or deformity in any other joints of the hand.  Some 
tenderness was noted over the third finger, and tenderness 
over the fifth finger.  The veteran could make a fist, and 
get pulps to palms.  A normal and full range of motion was 
demonstrated with the exception of the noted mallet 
deformity.  Some diminished grip and grasp was indicated, but 
with normal dexterity and normal flexor extensor (again, 
except for the mallet deformity).  No sensory change was 
either noted or identified.  The examiner commented that 
according to "DeLuca" repetitive use caused increased 
symptomatology, though no change was noted on examination.  
The examiner further commented that any other range of motion 
change was speculative.  X-ray examination of the right hand 
showed moderate degenerative arthritic changes.  

Laws and Regulations/Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Since the veteran filed his claim for an increased initial 
rating there have been a number of changes in the criteria 
for rating ankylosis or limitation of motion of single or 
multiple digits of the hand under 38 C.F.R. § 4.71a.  

Under the rating criteria in effect prior to August 26, 2002, 
when classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, Codes 5216-5227, the following rules will be 
observed:  (1) ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation under Codes 
5152 through 5156.  38 C.F.R. § 4.71a.

The ratings for Codes 5216 through 5219 applied to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.

Under the criteria which became effective August 26, 2002, 
limitation of motion of the index or long finger warrants a 
noncompensable evaluation if the gap between the fingertip 
and the proximal transverse crease of the palm is less than 
one inch with the finger flexed to the extent possible and 
extension is limited by no more than 30 degrees.  A 10 
percent evaluation is authorized if the gap between the 
fingertip and the proximal transverse crease of the palm is 
one inch or more with the finger flexed to the extent 
possible or if extension is limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Code 5229.

Limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, Code 
5230.

"Ankylosis" is immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed., 1994).

Under 38 C.F.R. § 4.71a, Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

As shown as part of a November 1996 rating decision, the 
veteran's injury residuals of his right third and fifth 
fingers were rated 10 percent disabling pursuant to Codes 
5003 and 5010, effective from January 13, 1994.  A May 2005 
supplemental statement of the case informed the veteran of 
the pertinent regulations which became effective on August 
26, 2002.

Analysis

Increased Rating Prior to August 26, 2002

A review of the evidence shows that the veteran is not 
entitled to a rating in excess of 10 percent under the 
regulations in effect prior to August 26, 2002.  All the 
pertinent medical evidence, specifically the VA examinations 
conducted in January 1996 and April 2001, shows that the 
veteran has a right little (fifth) finger flexion deformity, 
as well as arthritis.  Symptomatology pertaining to the right 
third finger during this time was not shown.  The medical 
evidence shows that the veteran had what would, at its 
absolute worst, be described as "favorable" ankylosis or 
limitation of motion of the right fifth finger under the old 
regulations.  Still even assuming that the fifth finger was 
favorably ankylosed, this was not compensable under the old 
regulations.  38 C.F.R. § 4.71a, Code 5227.  Arthritis of the 
right fifth finger was, however, diagnosed.  This finding, 
when accompanied by clinical findings of painful and limited 
motion, arguably warranted the assignment of a 10 percent 
rating pursuant to Codes 5003 and 5010 under the provisions 
of 38 C.F.R. §§ 3.102, 4.3, 4.7 (2007).  

There is no pertinent evidence, however, demonstrating that a 
higher rating was warranted.  Specifically, there was no 
evidence of either arthritis or ankylosis of the middle 
finger (third) which would warrant a higher rating.  Clearly, 
unfavorable ankylosis of the veteran's right third and fifth 
fingers was not present.  Thus, an increased rating for 
residuals of injuries of the right (major) third and fifth 
fingers is not warranted under the regulations in effect 
prior to August 26, 2002.  

Increased Rating From August 26, 2002

A review of the evidence shows that the veteran is not 
entitled to an increased rating under the regulations in 
effect from August 26, 2002.  Though in the course of his 
January 2007 VA examination the veteran complained of pain 
and tenderness affecting his right third and fifth fingers, 
examination findings were essentially normal, except for a 
showing of a fifth finger mallet deformity.  A zero percent 
rating is for application when the little finger has limited 
motion.  38 C.F.R. § 4.741a, Code 5230.  For the long finger 
(third), clinical findings clearly are not present to 
establish the requisite limitation of motion findings to 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, Code 5229.  

Indeed, no demonstrable disability concerning the third 
(long) finger is present.  See January 2007 VA examination 
findings.  While the RO appears to have found that clinical 
findings on file warrant a finding of favorable ankylosis of 
the veteran's right long and little fingers, warranting a 10 
percent rating pursuant to Code 5223, the evidence of record 
fails to provide a basis to assign a higher rating.  Clinical 
findings on file to support a finding of unfavorable 
ankylosis of both the third and fifth right fingers is not 
demonstrated.  As such, a rating in excess of 10 percent 
pursuant to Code 5219 is not for assignment.  

The Board also finds that from January 13, 1994, a rating 
higher than that already assigned, based on functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca.  While the medical evidence showed no 
functional defects in the course of a January 1996 VA 
examination, on VA examinations in April 2001 and January 
2007 diminished strength and dexterity and some diminished 
grip, respectively, were identified.  Such symptoms are 
factors in assessing the level of disability involving any 
form of arthritis.  38 C.F.R. § 4.59.  Still, the VA examiner 
in January 2007 commented that while the veteran subjectively 
complained of increased symptomatogy with repetitive use, 
objective symptomatic findings were essentially not 
demonstrated on examination.  The examiner further commented 
that any other range of motion change was speculative.  The 
Board finds that any functional loss resulting from the right 
hand disability (third and fifth fingers) is contemplated by 
the 10 percent rating.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for the residuals 
of injuries of the right (major) third and fifth fingers.  In 
making this determination, the Board has considered the 
benefit of the doubt doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent from January 
13, 1994, for residuals of right third and fifth fingers 
injuries is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


